Exhibit 10.18(ii)

INCENTIVE STOCK OPTION AGREEMENT
UNDER THE
MEDECISION, INC. 2006 EQUITY INCENTIVE PLAN

This Incentive Stock Option Agreement (this “Agreement”) evidences the grant by
MEDecision, Inc. to [                    ] (the “Optionee”) of an option to
purchase up to [                      ] shares of MEDecision, Inc. common stock
at the price and on the terms set forth herein (the “Option”).  This Option is
in all respects subject to the terms of the MEDecision, Inc. 2006 Equity
Incentive Plan, which terms are incorporated herein by this reference.  Unless
the context otherwise requires, capitalized terms used herein will have the
meanings defined in the Plan.


1.     NATURE OF THE OPTION.  TO THE MAXIMUM EXTENT PERMITTED BY SECTION 422(D)
OF THE CODE, THIS OPTION IS INTENDED TO BE AN INCENTIVE STOCK OPTION.  TO THE
EXTENT THIS OPTION EXCEEDS THE LIMIT SET FORTH IN SECTION 422(D) OF THE CODE, IT
WILL BE TREATED AS A NON-QUALIFIED STOCK OPTION.


2.     DATE OF GRANT; TERM OF OPTION.  THIS OPTION WAS GRANTED ON
[                      ]  (THE “GRANT DATE”) AND MAY NOT BE EXERCISED LATER THAN
THE TENTH ANNIVERSARY OF THE GRANT DATE, SUBJECT TO EARLIER TERMINATION AS
PROVIDED IN THE PLAN AND IN THIS AGREEMENT.


3.     OPTION EXERCISE PRICE.  THE PURCHASE PRICE FOR SHARES SUBJECT TO THIS
OPTION IS $[                      ]  PER SHARE, AN AMOUNT INTENDED TO REFLECT
THE FAIR MARKET VALUE ON THE GRANT DATE.


4.     EXERCISE OF OPTION.


(A)   RIGHT TO EXERCISE.  SUBJECT TO SECTION 7 OF THE PLAN (AND PROVIDED, IN
EACH CASE, THAT THE OPTIONEE REMAINS IN CONTINUOUS SERVICE WITH THE COMPANY OR
AN AFFILIATE OF THE COMPANY THROUGH THE APPLICABLE VESTING DATE), THE OPTION
WILL BECOME EXERCISABLE DURING ITS TERM ONLY IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE PLAN AND THIS AGREEMENT, AS FOLLOWS:

[insert vesting provision]


(B)   METHOD OF EXERCISE.  THIS OPTION SHALL BE EXERCISABLE BY WRITTEN NOTICE
WHICH SHALL STATE THE ELECTION TO EXERCISE THIS OPTION, THE NUMBER OF SHARES IN
RESPECT TO WHICH THE OPTION IS BEING EXERCISED AND SUCH OTHER REPRESENTATIONS OF
AGREEMENTS AS TO THE OPTIONEE’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS
MAY BE REQUIRED BY THE COMPANY HEREUNDER OR PURSUANT TO THE PROVISIONS OF THE
PLAN.  SUCH WRITTEN NOTICE SHALL BE SIGNED BY THE OPTIONEE AND SHALL BE
DELIVERED IN PERSON OR BY CERTIFIED MAIL TO THE SECRETARY OF THE COMPANY OR SUCH
OTHER PERSON AS MAY BE DESIGNATED BY THE COMPANY.  THE WRITTEN NOTICE SHALL BE
ACCOMPANIED BY PAYMENT OF THE PURCHASE PRICE AND THE AMOUNT OF ANY TAX
WITHHOLDING ARISING IN CONNECTION WITH THE EXERCISE OF THE OPTION.  PAYMENT OF
THE PURCHASE PRICE SHALL BE IN CASH, BY CASHIER’S CHECK OR BY SUCH OTHER METHOD
OF PAYMENT AUTHORIZED BY THE BOARD.


(C)   ISSUANCE OF SHARES.  THE OPTIONEE WILL HAVE NO RIGHT TO VOTE OR RECEIVE
DIVIDENDS AND WILL HAVE NO OTHER RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY
SHARES SUBJECT HERETO, NOTWITHSTANDING THE EXERCISE OF THE OPTION WITH RESPECT
TO THOSE SHARES, UNTIL THE ISSUANCE


--------------------------------------------------------------------------------



(AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY) OF THOSE SHARES.  ANY CERTIFICATE
EVIDENCING SHARES ACQUIRED UPON EXERCISE OF THIS OPTION WILL BE LEGENDED AS
REQUIRED UNDER THE PLAN AND/OR AS APPROPRIATE UNDER APPLICABLE LAW.


5.     COMPLIANCE WITH LAWS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THIS OPTION MAY NOT BE EXERCISED IF THE ISSUANCE OF SHARES UPON SUCH
EXERCISE WOULD VIOLATE ANY LAW, REGULATION OR EXCHANGE LISTING REQUIREMENT
(INCLUDING, WITHOUT LIMITATION, EXCHANGE ACT RULE 16B-3).  THE BOARD MAY FROM
TIME TO TIME MODIFY THE TERMS OF THIS OPTION OR IMPOSE ADDITIONAL CONDITIONS ON
THE EXERCISE OF THIS OPTION AS IT DEEMS NECESSARY OR APPROPRIATE TO FACILITATE
COMPLIANCE WITH ANY LAW, REGULATION OR EXCHANGE LISTING REQUIREMENT.


6.     NONTRANSFERABILITY OF OPTION.  THIS OPTION MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, GIFTED, TRANSFERRED OR DISPOSED OR IN ANY MANNER EITHER
VOLUNTARILY OR INVOLUNTARILY BY THE OPERATION OF LAW, OTHER THAN BY THE WILL OR
BY THE LAWS OF DESCENT OR DISTRIBUTION, AND MAY BE EXERCISED DURING THE LIFETIME
OF THE OPTIONEE ONLY BY SUCH OPTIONEE.  SUBJECT TO THE FOREGOING AND THE TERMS
OF THE PLAN, THE TERMS OF THIS OPTION SHALL BE BINDING UPON THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE OPTIONEE.


7.     CONTINUATION OF SERVICE.  NEITHER THE PLAN NOR THIS AGREEMENT SHALL
CONFER UPON ANY OPTIONEE ANY RIGHT TO CONTINUE IN THE SERVICE OF THE COMPANY OR
ANY OF ITS AFFILIATES OR LIMIT IN ANY RESPECT THE RIGHT OF THE COMPANY OR ITS
AFFILIATES TO DISCHARGE THE OPTIONEE AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH
OR WITHOUT NOTICE.


8.     PROTECTION OF CONFIDENTIAL INFORMATION; COVENANT NOT TO COMPETE. 


(A)   IN VIEW OF THE FACT THAT THE OPTIONEE’S WORK FOR THE COMPANY WILL BRING
OPTIONEE INTO CLOSE CONTACT WITH MANY CONFIDENTIAL AFFAIRS OF THE COMPANY NOT
READILY AVAILABLE TO THE PUBLIC, THE OPTIONEE AGREES:

I.              TO KEEP SECRET AND RETAIN IN THE STRICTEST CONFIDENCE ALL
CONFIDENTIAL INFORMATION (AS DEFINED BELOW) AND TRADE SECRETS (AS DEFINED BELOW)
OF THE COMPANY LEARNED BY OPTIONEE HERETOFORE OR HEREAFTER, AND NOT TO DISCLOSE
THEM TO ANYONE OUTSIDE OF THE COMPANY, EITHER DURING OR AFTER THE TERM OF
EMPLOYMENT OR SERVICE, EXCEPT IN THE COURSE OF PERFORMING HIS DUTIES HEREUNDER
OR WITH THE COMPANY’S EXPRESS WRITTEN CONSENT; AND

II.             TO DELIVER PROMPTLY TO THE COMPANY ON TERMINATION OF EMPLOYMENT
OR SERVICE, OR AT ANY TIME THE COMPANY MAY SO REQUEST, ALL MEMORANDA, NOTES,
RECORDS, REPORTS, MANUALS, DRAWINGS AND OTHER DOCUMENTS RELATING TO THE
COMPANY’S BUSINESS AND ALL PROPERTY ASSOCIATED THEREWITH THAT THE OPTIONEE MAY
THEN POSSESS OR HAVE UNDER THE OPTIONEE’S CONTROL.

III.            FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION” SHALL
MEAN INFORMATION DISCLOSED TO THE OPTIONEE OR KNOWN BY THE OPTIONEE AS A
CONSEQUENCES OR THROUGH HIS EMPLOYMENT BY OR SERVICE FOR THE COMPANY, NOT
GENERALLY KNOWN IN THE INDUSTRY IN WHICH THE COMPANY IS OR MAY BECOME ENGAGED,
ABOUT THE COMPANY’S PRODUCTS, PROCESSES, AND SERVICES, INCLUDING BUT NOT LIMITED
TO INFORMATION RELATION TO RESEARCH, DEVELOPMENT, INVENTIONS, MANUFACTURE,
PURCHASING, ACCOUNTING, ENGINEERING, MARKETING, MERCHANDISING AND SELLING.  FOR
PURPOSES OF THIS AGREEMENT, “TRADE SECRET” MEANS THE WHOLE OR ANY PORTION OR
PHASE OF ANY

2


--------------------------------------------------------------------------------


SCIENTIFIC OR TECHNICAL INFORMATION, DESIGN, PROCESS, FORMULA, OR IMPROVEMENT
WHICH IS SECRET AND IS NOT GENERALLY AVAILABLE TO THE PUBLIC, AND WHICH GIVES
ONE WHO USES IT AN ADVANTAGE OVER COMPETITORS WHO DO NOT KNOW OF OR USE IT.


(B)           FOR SO LONG AS OPTIONEE IS EMPLOYED BY OR PROVIDES SERVICES TO THE
COMPANY, AND FOR A PERIOD OF ONE YEAR THEREAFTER, THE OPTIONEE SHALL NOT,
ANYWHERE WITHIN THE UNITED STATES, DIRECTLY OR INDIRECTLY,

I.              ENTER THE EMPLOY OF, OR RENDER ANY SERVICES TO, ANY PERSON,
FIRM, CORPORATION OR OTHER ENTITY ENGAGED IN A PROHIBITED BUSINESS (AS DEFINED
BELOW); OR

II.             ENGAGE IN ANY PROHIBITED BUSINESS ON HIS OWN ACCOUNT OR BECOME
INTERESTED IN ANY SUCH BUSINESS, DIRECTLY OR INDIRECTLY, AS AN INDIVIDUAL,
PARTNER, SHAREHOLDER, DIRECTOR, OFFICER, PRINCIPAL, AGENT, EMPLOYEE, TRUSTEE,
DIRECTOR, OFFICER, PRINCIPAL, AGENT, CONSULTANT, OR IN ANY OTHER RELATIONSHIP OR
CAPACITY; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION SHALL BE
DEEMED TO PROHIBIT THE OPTIONEE FROM ACQUIRING, SOLELY AS AN INVESTMENT,
SECURITIES OF ANY CORPORATION WHOSE STOCK IS TRADED ON AN NATIONAL EXCHANGE. THE
TERM “PROHIBITED BUSINESS” SHALL MEAN SELLING OF DESIGNING SOFTWARE, AND
PROVIDING TECHNICAL SUPPORT SERVICES AND SUPPORT SERVICES, TO THE MEDICAL
UTILIZATION MANAGEMENT INDUSTRY.


(C)           UPON ANY CESSATION OF SERVICE, OPTIONEE SHALL RETURN ANY AND ALL
LISTS OF ACTUAL AND POTENTIAL CUSTOMERS TO THE COMPANY AND SHALL NOT, FOR A
PERIOD OF ONE YEAR FOLLOWING SUCH CESSATION, DIRECTLY OR INDIRECTLY:

I.              DISCLOSE THE COMPANY’S LISTS OF ACTUAL AND POTENTIAL CUSTOMERS
TO ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY ENGAGED IN A PROHIBITED
BUSINESS;

II.             SOLICIT THE EMPLOYEES TO TERMINATE THEIR EMPLOYMENT WITH THE
COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY;

III.            SOLICIT CUSTOMERS OF THE COMPANY AN/OR ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY WHOSE ACCOUNT WAS HANDLED OR SUPERVISED BY THE OPTIONEE
AT ANY TIME WITHIN ONE YEAR PRIOR TO THE OPTIONEE’S CESSATION OF SERVICE; OR

IV.            SOLICIT ANY PROSPECTIVE CUSTOMER, THE SOLICITATION OF WHICH WAS
HANDLED OR SUPERVISED BY OPTIONEE AT ANY TIME WITHIN ONE YEAR PRIOR TO THE
TERMINATION OF THE OPTIONEE’S CESSATION OF SERVICE.


(D)           THE OPTIONEE HEREBY RECOGNIZES THAT THE SERVICES PERFORMED BY
OPTIONEE ARE OF SPECIAL, UNIQUE, UNUSUAL, EXTRAORDINARY AND INTELLECTUAL
CHARACTER WHICH GIVES THEM PARTICULAR VALUE, A LOSS OF WHICH CANNOT BE
REASONABLY OR ADEQUATELY COMPENSATED IN DAMAGES IN AN ACTION AT LAW.  THE
OPTIONEE THEREFORE EXPRESSLY AGREES THAT THE COMPANY, IN ADDITION TO ANY OTHER
RIGHT OR REMEDIES THE COMPANY MAY POSSESS, SHALL BE ENTITLED TO INJUNCTIVE AND
OTHER EQUITABLE RELIEF TO PREVENT A BREACH OF THIS AGREEMENT BY THE OPTIONEE. 
IF THE OPTIONEE VIOLATES ANY OF THE PROVISIONS OF PARAGRAPHS (A), (B), OR (C) OF
THIS SECTION 8, THE COMPANY SHALL HAVE THE FOLLOWING RIGHTS AND REMEDIES:

I.              IN THE EVENT OF A BREACH, OR A THREATENED BREACH, THE RIGHT AND
REMEDY TO HAVE THE PROVISIONS OF SECTION 8 OF THIS AGREEMENT SPECIFICALLY
ENFORCED BY AN COURT

3


--------------------------------------------------------------------------------


HAVING EQUITY JURISDICTION, IT BEING ACKNOWLEDGED AND AGREED THAT AY SUCH BREACH
OR THREATENED BREACH WILL CAUSE IRREPARABLE INJURY TO THE COMPANY AND MONEY
DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY TO THE COMPANY; AND

II.             IN THE EVENT OF AN ACTUAL BREACH, THE RIGHT TO RECOVER DAMAGES
FOR ALL LOSSES, ACTUAL AND CONTINGENT, AND THE RIGHT TO REQUIRE THE OPTIONEE TO
ACCOUNT FOR AND PAY OVER TO THE COMPANY ALL PROFITS OR OTHER BENEFITS
(COLLECTIVELY “BENEFITS”) DERIVED OR RECEIVED BY THE OPTIONEE AS THE RESULT OF
ANY TRANSACTIONS CONSTITUTING SUCH A BREACH, AND THE OPTIONEE HEREBY AGREES TO
ACCOUNT FOR AND PAY OVER SUCH BENEFITS TO THE COMPANY.


(E)           EACH OF THE RIGHTS AND REMEDIES ENUMERATED ABOVE SHALL BE
INDEPENDENT OF THE OTHER, AND SHALL BE SEVERALLY ENFORCEABLE, AND ALL OF SUCH
RIGHTS AND REMEDIES SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER
RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY.  IF ANY OF THE
COVENANTS CONTAINED IN PARAGRAPHS (A), (B), OR (C) OF THIS SECTION 8, OR ANY
PART THEREOF, IS HEREAFTER CONSTRUED TO BE INVALID OR UNENFORCEABLE, THE SAME
SHALL NOT AFFECT THE REMAINDER OF THE COVENANT OR COVENANTS, WHICH SHALL BE
GIVEN FULL EFFECT, WITHOUT REGARD TO THE INVALID PORTIONS.  IF ANY OF THE
COVENANTS CONTAINED IN PARAGRAPHS (A), (B), OR (C) OF THIS SECTION 8, OR ANY
PART THEREOF, IS HELD TO BE UNENFORCEABLE BECAUSE OF THE DURATION OF SUCH
PROVISION OR THE SCOPE OF THE SUBJECT MATTER THEREOF OR THE AREA COVERED
THEREBY, THE PARTIES, AGREE THAT THE COURT MAKING SUCH DETERMINATION SHALL HAVE
THE POWER TO REDUCE THE DURATION, SCOPE AND/OR AREA OF SUCH PROVISION AND, IN
ITS REDUCED FORM, SAID PROVISION SHALL THEN BE ENFORCEABLE.


(F)            FOR AVOIDANCE OF DOUBT, THE COVENANTS CONTAINED IN THIS SECTION 8
WILL APPLY (OR CONTINUE TO APPLY) FOLLOWING ANY CESSATION OF THE OPTIONEE’S
SERVICE, WITHOUT REGARD TO WHETHER THAT CESSATION IS INITIATED BY THE COMPANY OR
BY THE OPTIONEE AND WITHOUT REGARD TO THE REASON FOR THAT CESSATION.


9.     INTELLECTUAL PROPERTY.  THE COMPANY SHALL BE THE SOLE OWNER OF ALL THE
PRODUCTS AND PROCEEDS OF THE OPTIONEE’S SERVICES, INCLUDING, BUT NOT LIMITED TO,
ALL MATERIALS, IDEAS, CONCEPTS, FORMATS, SUGGESTIONS, DEVELOPMENTS,
ARRANGEMENTS, PACKAGES, COMPUTER PROGRAMS AND OTHER INTELLECTUAL PROPERTIES THAT
THE OPTIONEE MAY ACQUIRE, OBTAIN, DEVELOP, OR CREATE IN CONNECTION WITH THE
OPTIONEE’S EMPLOYMENT OR SERVICE, FREE AND CLEAR OF ANY CLAIMS BY THE OPTIONEE
(OR ANYONE CLAIMING UNDER THE OPTIONEE) OF ANY KIND OR CHARACTER WHATSOEVER. 
THE OPTIONEE SHALL, AT THE REQUEST OF THE COMPANY, EXECUTE SUCH ASSIGNMENTS,
CERTIFICATES OR OTHER INSTRUMENTS AS THE COMPANY MAY FROM TIME TO TIME DEEM
NECESSARY OR DESIRABLE TO EVIDENCE ESTABLISH, MAINTAIN, PERFECT, PROTECT,
ENFORCE, OR DEFEND ITS RIGHT, OR TITLE AND INTEREST IN OR TO ANY SUCH
PROPERTIES.


10.  THE PLAN.  THE OPTIONEE HAS RECEIVED A COPY OF THE PLAN IN ITS PRESENT
FORM, HAS READ THE PLAN AND IS FAMILIAR WITH ITS TERMS, AND HEREBY ACCEPTS THE
OPTION SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THE PLAN.  PURSUANT TO THE
PLAN, THE BOARD IS AUTHORIZED TO INTERPRET THE PLAN AND TO ADOPT RULES AND
REGULATIONS NOT INCONSISTENT WITH THE PLAN AS IT DEEMS APPROPRIATE.  THE
OPTIONEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS
OR INTERPRETATIONS OF THE BOARD REGARDING ANY QUESTIONS ARISING UNDER THE PLAN
OR THIS AGREEMENT.


11.  MARKET STAND-OFF.  THE OPTIONEE AGREES THAT, IN CONNECTION WITH ANY PUBLIC
OFFERING BY THE COMPANY OF ITS EQUITY SECURITIES PURSUANT TO A REGISTRATION
STATEMENT FILED UNDER THE EXCHANGE ACT, HE WILL NOT SELL, MAKE ANY SHORT SALE
OF, LOAN, HYPOTHECATE, PLEDGE, GRANT ANY OPTION FOR THE PURCHASE OF OR OTHERWISE
DISPOSE OF ANY SHARES WITHOUT THE PRIOR WRITTEN CONSENT OF

4


--------------------------------------------------------------------------------



THE COMPANY OR ITS UNDERWRITERS, FOR SUCH PERIOD OF TIME BEFORE OR AFTER THE
EFFECTIVE DATE OF SUCH REGISTRATION AS MAY BE REASONABLY REQUESTED BY THE
COMPANY OR SUCH UNDERWRITERS.


12.  TAX CONSEQUENCES.  THE COMPANY DOES NOT REPRESENT OR WARRANT THAT THIS
OPTION (OR THE PURCHASE OR SALE OF THE SHARES SUBJECT HERETO) WILL BE SUBJECT TO
PARTICULAR TAX TREATMENT.  THE OPTIONEE ACKNOWLEDGES THAT HE HAS REVIEWED WITH
HIS OWN TAX ADVISORS THE TAX TREATMENT OF THIS OPTION (INCLUDING THE PURCHASE
AND SALE OF SHARES SUBJECT HERETO) AND IS RELYING SOLELY ON THOSE ADVISORS IN
THAT REGARD.  THE OPTIONEE UNDERSTANDS THAT HE (AND NOT THE COMPANY) WILL BE
RESPONSIBLE FOR HIS OWN TAX LIABILITIES ARISING IN CONNECTION WITH THIS OPTION.


13.  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE OTHER DOCUMENTS
REFERENCED HEREIN, REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES REGARDING
THE OPTION, AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS,
AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE ON THAT TOPIC.


14.  GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO THE APPLICATION OF
THE PRINCIPLES OF CONFLICTS OF LAWS.


15.  AMENDMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS AGREEMENT MAY ONLY BE
AMENDED BY A WRITING SIGNED BY EACH OF THE PARTIES HERETO.


16.  NOTICE OF DISQUALIFYING DISPOSITION.  THE OPTIONEE HEREBY AGREES THAT IF HE
DISPOSES OF ANY SHARES ACQUIRED UPON EXERCISE OF THIS OPTION WITHIN ONE YEAR
AFTER THE ISSUANCE OF SUCH SHARES OR WITHIN TWO YEARS AFTER THE GRANT DATE, THE
OPTIONEE WILL NOTIFY THE COMPANY IN WRITING WITHIN 30 DAYS AFTER THE DATE OF
SUCH DISPOSITION.

[This space intentionally left blank; signature page follows]

5


--------------------------------------------------------------------------------


 


17.  EXECUTION.  THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY
FACSIMILE SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED
AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.  THE OPTION WILL TERMINATE AUTOMATICALLY IF A FULLY EXECUTED COPY OF
THIS AGREEMENT IS NOT RETURNED TO THE COMPANY WITHIN 30 DAYS FOLLOWING THE DATE
INDICATED BELOW THE SIGNATURE OF THE COMPANY’S AUTHORIZED REPRESENTATIVE.

IN WITNESS WHEREOF, this Agreement has been executed by the parties in each case
on the date indicated below, respectively.

 

MEDECISION, INC.

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

[OPTIONEE]

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Address

 

 

 

 

 

Date

 

6


--------------------------------------------------------------------------------